        Case 4:20-cv-00251-BSM Document 14 Filed 05/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JOHN L. SANDERS                                                            PLAINTIFF

v.                         CASE NO. 4:20-CV-00251-BSM

COMMISSIONER of
SOCIAL SECURITY ADMINISTRATION                                           DEFENDANT


                                        ORDER

       After de novo review of the record, the recommended disposition from United States

Magistrate Judge J. Thomas Ray [Doc. No. 13] is adopted. The commissioner’s decision is

affirmed and John Sanders’s case is dismissed with prejudice.

      IT IS SO ORDERED, this 4th day of May, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
